PER CURIAM.
Efrain Ramos appeals a trial court order denying his motion for extension of time to file a post-conviction motion pursuant to Florida Rule of Criminal Procedure 3.850. The order of the trial court is affirmed without prejudice to Ramos to file his motion before the expiration of the time provided under the rule, which time has not as yet expired. We leave to the discretion of the trial court motions that may be filed by Ramos to amend his post-conviction motion as appropriate.
Affirmed as stated.